                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF MISSOURI
                               CENTRAL DIVISION

UNITED STATES OF AMERICA,                           )
                                                    )
                        Plaintiff,                  )
                                                    )
v.                                                  )       Case No. 17-cr-03096-07-SRB
                                                    )
LEVERT L. COOK,                                     )
                                                    )
                        Defendant.                  )

                                            ORDER

       Before the Court is Defendant Levert L. Cook’s pro se Motion for Sentence Reduction

Under 18 U.S.C. § 3582(c)(1)(A) (Compassionate Release). (Doc. #340.) For the reasons below,

the motion is denied.

       On September 5, 2019, Defendant pled guilty to the charge of conspiracy to distribute 1

kilogram or more of a mixture or substance containing a detectable amount of heroin in violation

of 21 U.S.C. §§ 846, 841(a)(1) and 841(b)(1)(A). (Doc. #301.) On November 15, 2019, the Court

sentenced Defendant to 120 months of imprisonment to be followed by a five-year term of

supervised release. (Doc. #316.) Defendant is currently housed at the Federal Correctional

Institute located in Greenville, Illinois (“FCI Greenville”).    According to the Government,

Defendant’s projected release date is May 28, 2027. (Doc. #346, p. 2.)

       The Court denied Defendant’s first pro se Motion for Compassionate Release on July 14,

2020. (Doc. #328.) On September 23, 2020, the Warden at the Federal Correctional Institution in

Greenville, Illinois denied Defendant’s request for a reduction in sentence. (Doc. #340-4, p. 66.)

On November 16, 2020, Defendant filed the instant motion for compassionate release, arguing his

medical conditions and the threat of COVID-19 constitute extraordinary and compelling reasons




         Case 6:17-cr-03096-SRB Document 347 Filed 01/07/21 Page 1 of 4
justifying his release. (Doc. #340, p. 4-5.) In support of this request, Defendant has submitted

letters that attest to his character and the risks imposed by his medical conditions, which he

contends include Lupus, high blood pressure, and repeat bronchitis and pneumonia. (Doc. #340,

p. 5.) In response, the Government contends Defendant has not demonstrated extraordinary and

compelling reasons justifying compassionate release and that he remains a danger to the

community. (Doc. #346, pp. 8-9.)

         Generally, a court “may not modify a term of imprisonment once it has been imposed.” 18

U.S.C. § 3582(c). However, a defendant with extraordinary and compelling reasons may be

entitled to compassionate release under 18 U.S.C. § 3582(c). The First Step Act of 2018 modified

compassionate release under 18 U.S.C. § 3582 to state:

         [T]he court, upon motion of the Director of the Bureau of Prisons or upon motion
         of the defendant after the defendant has fully exhausted all administrative rights to
         appeal a failure of the Bureau of Prisons to bring a motion on the defendant’s behalf
         or the lapse of 30 days from the receipt of such a request by the warden of the
         defendant’s facility, whichever is earlier, may reduce the term of imprisonment
         (and may impose a term of probation or supervised release with or without
         conditions that does not exceed the unserved portion of the original term of
         imprisonment), after considering the factors set forth in section 3553(a) to the
         extent that they are applicable, if it finds that – (i) extraordinary and compelling
         reasons warrant such a reduction; or (ii) the defendant is at least 70 years of age,
         has served at least 30 years in prison, pursuant to a sentence imposed under section
         3559(c), for the offense or offenses for which the defendant is currently imprisoned,
         and a determination has been made by the Director of the Bureau of Prisons that
         the defendant is not a danger to the safety of any other person or the community, as
         provided under section 3142(g); and that such a reduction is consistent with
         applicable policy statements issued by the Sentencing Commission.

§ 3582(c)(1)(A). The movant bears the burden of proving he has satisfied the procedural

prerequisites for judicial review and that extraordinary and compelling reasons justify a sentence

reduction. United States v. Dickerson, No. 10-CR-17, 2020 WL 2841523, at *1 (E.D. Mo. June 1,

2020).

                                                  2

          Case 6:17-cr-03096-SRB Document 347 Filed 01/07/21 Page 2 of 4
       Here, and assuming Defendant has fully exhausted his administrative remedies, the Court

finds no extraordinary and compelling reason to reduce his sentence. The Court previously found

that Defendant’s claimed medical conditions do not rise to the level of extraordinary and

compelling reasons. (Doc. #328, p. 3.) In the instant motion, Defendant claims he has an

additional diagnosis of “[i]mmunocompromised disease-Lupus … with immune weakening

medications.” (Doc. #340, p. 5.) The Government argues that Defendant’s medical records do

not reflect a diagnosis of Lupus. (Doc. #346, p. 8.) Upon review of the Defendant’s medical

records, the Court notes that Defendant appears to suffer from an “unspecified disorder involving

the immune mechanism.” (Doc. #340-4, pp. 12, 41.) Regardless of whether Defendant suffers

from Lupus, he tested positive for COVID-19 on August 21, 2020. (Doc. #340-4, p. 29.) In a

record dated August 27, 2020, Defendant “report[ed] being asymptomatic with no complaints.”

(Doc. #340-4, p. 25.) The Government argues that nothing in Defendant’s records suggests he

suffered long-term complications associated with his COVID-19 diagnosis. (Doc. #346, p. 8.)

The Court finds the record supports the conclusion that Defendant has recovered after testing

positive for COVID-19, and therefore Defendant does not currently suffer from a medical

condition which prevents him from providing self-care or performing daily living activities.

Although the Court is sensitive to the magnitude of the COVID-19 pandemic and the serious health

concerns it presents, Defendant has failed to show that his medical conditions rise to the level of

extraordinary and compelling reasons warranting a sentence reduction.

       Furthermore, the Court finds that the sentencing factors in 18 U.S.C. § 3553(a) do not

support a sentence modification. The Government argues that Defendant remains a danger to the

community because Defendant’s past conduct includes violent crimes and drug trafficking, three

of his five previous probations for felonies were revoked, and the dangerous nature of his admitted



                                                3

         Case 6:17-cr-03096-SRB Document 347 Filed 01/07/21 Page 3 of 4
daily distribution of heroin. (Doc. #346, p. 11.) Defendant states he has not received any violations

since he was arrested for the underlying offense and that he has maintained employment at FCI

Greenville. (Doc. #340-1.) Defendant has served less than one fourth of his ten-year sentence.

While Defendant did not violate his supervised pre-trial release, his lengthy criminal history and

recidivism weigh in favor of further incarceration. Releasing Defendant now would undermine

the need for the sentence imposed, including the need to reflect the seriousness of the offense, to

promote respect for the law, to provide just punishment, to afford adequate deterrence to criminal

conduct, and to protect the public from further crimes. See U.S.C. § 3553(a)(2).

       Under these circumstances, Defendant has failed demonstrate an extraordinary and

compelling reason justifying a sentence reduction. Defendant has also failed to show that he merits

release under the § 3553(a) factors. Defendant’s request for appointment of counsel is also denied,

as the factual and legal complexity of the motion does not support such appointment.

       Accordingly, it is ORDERED that Defendant Levert L. Cook’s pro se motion for

compassionate release (Doc. #340) is DENIED.


       IT IS SO ORDERED.


                                                      /s/ Stephen R. Bough
                                                      STEPHEN R. BOUGH
Dated: January 7, 2021                                UNITED STATES DISTRICT JUDGE




                                                 4

         Case 6:17-cr-03096-SRB Document 347 Filed 01/07/21 Page 4 of 4
